On Motion to Dismiss Appeal.
Tlie opinion of the Court was delivered by
Watkins, J.
T. L. Broussard, one of defendants and appellees, moves to dismiss the plaintiff’s appeal, for the reason that, since the death of the defendant U. A. G-uilbeau, the contestee for the office in controversy, his daughter, Anita Gnilhoau, one of his heirs, has not been legally cited as appellee, by means of citation to the surviving widow of the said deceased, and as tutrix of the children of their marriage — as said Anita was united in marriage with Charles Delacroix on the 34th of January, 3886, antecedent to plaintiff’s petition for appeal *726on the 7th of May, 3876; and he charges this neglect to have been the plaintiff’s fault.
The citation of this heir, in our opinion, was an unnecessary formality, because she was not a necessary party to the appeal.
The gravamen of the dispute is the election vel non of plaintiff, to the office of sheriff of the parish of St. Martin in 1884. The heirs of defendant certainly acquired, by their ancestor’s death, no right to the office in controversy — whatever may be said with regard to the fees and emoluments thereof, an office is not a heritable right or property.
The defendant and appellee, T. L. Broussard, holds and claims the right to exercise the functions of sheriff, by virtue of an appointment of the Governor to fill a vacancy therein, which was occasioned by the death of the contestee, U. A. Guilbeau, who was theretofore returned elected.
He was duly cited and we think properly. In fact, he was a party to a previous appeal iu'this case—37 Ann. 730, Halphen vs. Guilbeau and Broussard.
Motion overruled.